Citation Nr: 0414200	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-15 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating greater than 10 
percent for service-connected Bell's Palsy, left side.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from November 1945 
until June 1946 and from April 1949 until November 1952.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which continued the assignment of a 10 percent 
disability rating for service-connected Bell's Palsy, left 
side.

The appellant did not request a hearing in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim for an increased rating 
for service-connected Bell's Palsy, left side.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The Board notes that the appellant in this case was not 
provided notice of the VCAA provisions or the respective 
responsibilities of the appellant and VA in obtaining 
evidence to substantiate the appellant's claim.  Therefore, 
the Board finds it necessary to remand this case to ensure 
compliance with the VCAA and its implementing provisions.

The Board additionally notes that the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The appellant was previously afforded VA examinations in 
March 1987, February 1995, October 1996, and March 2002.  The 
Board additionally notes that the March 2002 VA examination 
was specifically provided in conjunction with the appellant's 
pending increased rating claim.  The mere passage of time 
since the date of the most recent VA examination alone is 
insufficient to warrant a remand.  VAOPGCPREC 11-95.  
However, the March 2002 VA examiner's opinion did not fully 
address the severity and effects of the appellant's Bell's 
Palsy, left side.  As such, the appellant should be afforded 
a VA neurological reexamination to determine the current 
severity of his service-connected Bell's Palsy, left side.  
38 C.F.R. § 3.159(c)(4) (2003).



Accordingly this case is REMANDED for the following:

1.  VA must review the claims file and 
undertake any notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103(A) (West 
2002), consistent with all governing 
legal authority.  Such action should, in 
any case, include informing the appellant 
of the evidence needed to support his 
claim and indicating whether the 
appellant should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.  In 
addition, the appellant should be 
requested to submit any relevant evidence 
within his possession.

2.  Upon completion of the above, the 
appellant should be scheduled for a VA 
neurological reexamination by a physician 
with the appropriate expertise to determine 
the nature and severity of the appellant's 
service-connected Bell's Palsy, left side.  
The examiner should thoroughly review the 
claims folder in conjunction with evaluating 
the appellant.  The examiner should 
specifically address the following:

What is the current severity of the 
appellant's service-connected Bell's 
Palsy, left side?  The examiner should 
specifically comment upon any paralysis 
of the seventh (facial) cranial nerve as 
well as any current manifestations 
related to Bell's Palsy.  The examiner 
must also provide a rationale for any 
manifestations found to be unrelated to 
Bell's Palsy.  

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim for an increased 
rating for service-connected Bell's Palsy, 
left side should then be reconsidered.  If 
the benefits sought on appeal remain denied, 
then the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, as well as any 
amendments to those regulations.  An 
appropriate period of time should be allowed 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




